DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 08/31/2021
Application claims a FP date of Sep 01, 2020
Claim 1 is independent
Claims 1-7 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by the Applicant Ohara et al. in the instant application, the publication U.S. Patent Publication Number 2022/0066130 A1 has been used for citing.

Regarding Claim 1, Ohara (Applicant) discloses an optical member driving device (Ohara in the instant Application discloses this in Fig 9 and ¶0003 - ¶0005 a type of conventional camera) comprising: 
a fixed portion with an accommodation space for accommodating a lens device (In Fig 9 and in ¶0004; “the AF motor 810, the case 820, the holder 840, the pate 850, the magnets 860, the frame body 920 and the bottom board 930 constitute a fixed portion); and 
a movable portion, which comprises a holding portion for holding an image sensor (In Fig 9 and in ¶0004; “the coil substrate 880, the FPC 890, the image sensor 900 and the sensor substrate 910  constitute a movable portion), and is supported by a suspension wire at a position on a rear side of the lens device (Fig 9 – suspension wires 870; Fig 9 discloses that these wires are in the rear side of the lens and in ¶0004 Applicant further discloses that the plate sprints 830 and the suspension wires 870 support the movable portion with respect to the fixed portion), 
wherein the fixed portion located on a front side of the movable portion (Fig 9 discloses that the case 820 accommodating the AF motor 810 is on the front side of the movable coil substrate 880) comprises two opposing surfaces extending in a front-rear direction, facing a top of a corner portion, and being opposed to each other at a right angle at each of predetermined diagonal corners (Fig 9 discloses that the case 820 accommodating the AF motor 810 and the frame body 920 are fixed and on either side of the movable portion), and 
wherein each of the opposing surfaces and a surface of the movable portion facing a front side are bridged by a resin having viscoelasticity  (Ohara (Applicant) discloses this in In ¶0005 where the Applicant states that the vibration of the movable portion is suppressed by a resin with viscoelasticity that is bridged between the outer surface of four corners of the holder 840 and the suspension wires 870).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (U.S. Patent Publication Number 2015/0370086 A1) in view of Takahashi (U. S. Patent Publication Number 2008/0030880 A1).

Regarding Claims 1 and 6-, Hamada discloses an optical member driving device (Fig 1; perspective view of optical device 1), comprising: 
a fixed portion (Fig 2 – support body 5 including upper and lower case body 25 and 26) with an accommodation space for accommodating a lens device (Fig 2 discloses the accommodating space that is used by the imaging element mounted on the circuit board 20,  lens holder 12 to which plurality of lenses is fixed); and 
a movable portion (Fig 2-3, movable module 4) comprising a holding portion (Fig 4 – base member 16) which comprises a holding portion for holding an image sensor (Fig 3 – imaging element is mounted on circuit board 20 which is fixed to an under face of the base member 16 which is part of the movable module 5; ¶0037); and
and is supported by a suspension wire at a position on a rear side of the lens device (In ¶0031 Hamada discloses this the movable module 4 has a lens and an imaging element, and a support body 5 as a holding part which swingable holds the movable module 4), 
wherein the fixed portion (Fig 2 – support body 5 including upper and lower case body 25 and 26) located on a front side of the movable portion comprises two opposing surfaces extending in a front-rear direction, facing a top of a corner portion, and being opposed to each other at a right angle at each of predetermined diagonal corners (In Figs 1 and 3 and in ¶0038, Hamada discloses that the support body includes a case body 25 which structures four sides faces in the front and rear direction and the right and left direction and a lower body 26 which structures a lower end side.  The figure also discloses that this is in between the movable portion).
Hamada discloses plate spring 6 which connect the movable side fixed part with the holding side fixed part, but fails to clearly disclose suspension wire at a position on the rear side of the lens, and
wherein each of the opposing surfaces and a surface of the movable portion facing a front side are bridged by a resin having viscoelasticity.
Instead in a similar endeavor, Takahashi discloses suspension wire at a position on the rear side of the lens (Takahashi teaches this in Fig 2 and in ¶0057 where he teaches that the circuit board 18 is connected by suspension wires 19a-19f.  Fig 3 discloses that the wires are on the rear side of the objective lens 7), and
wherein each of the opposing surfaces and a surface of the movable portion facing a front side are bridged by a resin having viscoelasticity (Takahashi teaches the use of gel holder 30 and in ¶0059 he teach that the gel holder holes 31, in the gel holder 30 into which each of the suspension wires 19a-19f is inserted, is filled with gel material whose main ingredient is silicone.  He further teaches that the gel material is formed by low viscosity get material injected into each of the gel holding holes 31 in the gel holder 30 and irradiated by ultraviolet rays for predetermined time to become a gel state).
Hamada and Takahashi are combinable because both are related to lens actuators. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use get holder and gel material in the suspension wires taught by Takahashi in the imaging module disclosed by Hamada. 
The suggestion/motivation for doing so would have been to “reduce and control vibration generated in each of the suspension wires 19a-19f caused by driving of the objective lens holder 13” as disclosed by Hamada in ¶0059.
Therefore, it would have been obvious to combine Hamada and Takahashi to obtain the invention as specified in claim 1 and 6-7.

Regarding Claim 2, Hamada in view of Takahashi discloses wherein the fixed portion comprises four magnets with a rectangular parallelepiped shape, and one end surface of each of the magnets forms the opposing surface (Hamada: In Fig 2-3 and in ¶0033 - ¶0036 Hamada discloses that the holding body 9 includes a magnet fixing member 14 and magnet fixing member 15.  He also discloses that the magnet fixing members 14 and 15 are formed in a frame shape which when viewed in the optical axis direction are substantially square frame shapes).

Regarding Claim 3, Hamada in view of Takahashi discloses wherein the fixed portion comprises a frame-shaped holder constituting the accommodation space, and the magnets are fixed on a rear surface of the holder (Hamada: in ¶0035 discloses that the movable body 8 is disposed on inner peripheral side of the magnet fixing members 14 and 15 which are formed in frame shapes.  The base member 16 is formed in a flat and substantially rectangular solid shape,).

Regarding Claim 4, Hamada in view of Takahashi discloses wherein the movable portion comprises a coil substrate with coils opposed to the magnets (Hamada: In ¶0044, Hamada discloses that the drive coils 32 is attached (wound around) to the outer peripheral face of the sleeve 13), and the movable portion bridged by the resin with viscoelasticity is the coil substrate (Takahashi: In Figs 5-7 and in ¶0062 ¶0070 teaches the gel utilization on the objective lens actuator 11).

Regarding Claim 5, Hamada in view of Takahashi discloses wherein: the movable portion comprises an FPC (Fig 3 - FPC 35), the FPC comprises a main body portion (Fig 4 discloses that FPC 35 has a main body portion) connected to the image sensor (¶0037; a FPC 21 is connected with the circuit board 20 (the imaging element is mounted on the circuit board) ), and 
two connecting portions that are point-symmetrically arranged and connect the main body portion to external device (In ¶0045-¶0046 Hamada discloses that the FPC 35 is provided with a coil attaching part 35a in a band shape and an external connection part 35b for externally connecting the coil part 33 with the outside, the external connection part 35b is connected with FPC 21; Fig 4 discloses the portion of FPC 21 that extends outward so as to connect to an external device), and 
the connecting portion rises from a predetermined position of a predetermined side portion of the main body portion to a front side, extends along the predetermined side portion and a side portion adjacent to the predetermined side portion toward a diagonal corner opposite to the predetermined diagonal corner, falls to a rear side at predetermined position of the adjacent side portion, bends to an outside, (Hamada: In Fig 3 and in ¶0065 - ¶0077 Hamada discloses that the connecting part 35a and 35b are rising in the upward direction in one side and falling in the downward direction in another side) and 
is connected to the external device (Hamada: In ¶0046, Hamada discloses and external connection part 35b for electrically connecting the coil parts 33 with the outside and the external connection 35b is connected with FPC 21.)

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.

Sekimoto (U.S. Patent Publication Number 2016/0241787 A1) discloses the camera module (100) includes an AF movable section, an OIS movable section, an AF fixed section, an OIS fixed section, an AF driving section (37), an OIS driving section (38), an AF displacement detecting section (31), and an OIS displacement detecting section (34).
Hu et al. (U.S. Patent Publication Number 2017/0289457 A1) discloses a camera module is provided, including a frame, a holder, an image sensor, a plate, an electromagnetic driving assembly, and an elastic element. The frame connects the holder with the plate. The holder is configured to sustain an optical lens, and the image sensor is disposed on the plate. The elastic element connects the frame with the plate. The electromagnetic driving assembly is disposed on the frame and the plate, and is configured to drive the plate and the image sensor to move with respect to the frame and the holder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        August 13, 2022